DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 a scheduler configured to obtain in claim 11
the scheduler is further configured to obtain in claim 14
the scheduler is configured to obtain a … the scheduler is configured to obtain … the scheduler is further configured in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 limitation recites “a scheduler configured to obtain M transactions from the transaction queue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant has invoked 112(f) by using the words “scheduler configured to.”   The word “scheduler” is a generic placeholder, the word “configured to” is a linking word and is not modified by sufficient structure to perform the function.  See MPEP 2181 (I).  
Claim 14 limitation recites “wherein the scheduler is further configured to obtain, by using a” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant has invoked 112(f) by using the words “scheduler … configured to.”   The word “scheduler” is a generic placeholder, the word “configured to” is a linking word and is not modified by sufficient structure to perform the function.  See MPEP 2181 (I).  
Claim 15 limitation recites “wherein after the scheduler is configured to obtain a … before the scheduler is configured to obtain … the scheduler is further configured to determine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant has invoked 112(f) by using the words “scheduler … configured to.”   The word “scheduler” is a generic placeholder, the word “configured to” is a linking word and is not modified by sufficient structure to perform the function.  See MPEP 2181 (I).  

Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II)(B).  The functions in claim are not general computing functions such as “storing”.  See Id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id.  Because it the specification does clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II)(C)
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.


The specification does not give the scheduler enough structure to perform the claimed function. The specification states "a network device may obtain a plurality of transactions from a transaction queue using a batch scheduling functional function (Batch-Loading(N)) of a scheduler." (para.[0092]) and “network device includes a scheduler” (para.[0099]). However the specification does not provide adequate structure/hardware and algorithm for performing the functions of “obtain M transactions from the transaction queue” as cited in claim 11, “obtain, by using a head of the transaction queue as a start point, the first to the Mth transactions successively from the transaction queue” as cited in claim 14 and “ determine that the kth transaction does not conflict with any transaction in the first to the (k-1 )th transactions, wherein k is an integer and 2<k<M” as cited in claim 15.  It is unclear how the scheduler(1001) could perform those functions as cited in the claims . Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-10 and 16-19 are allowed. 
Claim 11-15 and 20 would be allowable for the same reasons as cited for Claim 1 if the 112(b) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
In Claim 1, the prior art of record fails to teach or suggest, alone or in combination, performing reverse shallow copying in parallel for the M transactions to generate M temporary trees corresponding to the M transactions, wherein a temporary tree corresponding to each transaction comprises a tree that is formed after the transaction performs an update on the base tree. The applicant admitted prior art in para.[0082] discloses performing reverse shallow copying in series, however, the Examiner did not find prior art that discloses doing reverse shallow copying in parallel. 
Independent claim 6 is allowable for the same reasons cited for claim 1.

Conclusion
The claim limitations recite particular claim limitations that, when searched, were not found in the prior art. A discussion of the most relevant prior art found by the Examiner is below. 
US 8768977 B2 Golab; Wojclech et al. hereinafter Golab
US 10838944 B2 Mackovitch; Michael S. hereinafter Mack
US 20120110433 A1 Pan; Aimin et al. hereinafter Pan in para.[0016] discloses performing transactions scripts in parallel. 
With respect to claim 1, 
Golab teaches
A transaction processing method implemented by a network device, wherein a transaction comprises a series of operations on a tree data structure (Col. 2 lines 2-5 discloses tree to do operations such as insertions and deletions.), wherein the tree data structure comprises a base tree (Col. 2 lines 60-66 discloses “mini-transactions” done on a node or set of nodes from a larger B-tree.), and wherein the transaction processing method comprises:
 obtaining M transactions from a transaction queue (Col. 5 lines 38-41 discloses queues containing transactions.), wherein the M transactions are transactions that perform an update on a same base tree, wherein a first transaction and a second transaction are any two transactions in the M transactions that do not conflict (Col. 2 lines 66-67 and Col. 3 lines 1-3 discloses mini-transactions are applied when the comparisons evaluate positively.)
wherein a conflict occurs when a common subtree of the first transaction is either a father or a child of a common subtree of the second transaction (Col.7 lines 65-67 and Col. 8 lines 1-10 discloses conflicts when root location to the transactions read, it will fail. Col. 8 lines 11-23 discloses when two operations are concurrently on a path of the B-tree and one modifies a node on the path.), 
replacing the base tree (Col. 11 lines 47-60 discloses the tree is updated with the new nodes and updates the snapshot catalog.).
Mack teaches
wherein a common part of subtrees formed by operations performed on the base tree in any transaction constitutes a common subtree of the transaction, (Para.[0013] discloses in memory tree or first tree-based data structure that is empty and the operations are done on this tree.)  and 
wherein M is an integer greater than or equal to two (Para.[0013] discloses a threshold of how many intermediate trees in  the storage device. This can be set to two or greater. Para.[0015] discloses first and second intermediate tree that had a first and second write I/O request performed on them. Therefore, the number of intermediate trees can correspond to the number of operations done.); 
merging M temporary trees (Para.[0003] discloses merging a base structure and intermediate structures.); and 
with a merged temporary tree (Para.[0013] discloses batch-merged into a base tree.)

	The prior art of record fails to teach or suggest, alone or in combination, performing reverse shallow copying in parallel for the M transactions to generate M temporary trees corresponding to the M transactions, wherein a temporary tree corresponding to each transaction comprises a tree that is formed after the transaction performs an update on the base tree.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159